DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9 and 10 have been considered but are moot because the new ground of rejection relies on a revised interpretation of the reference(s) applied in the prior rejection of record, following newly amended language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui 2018/0292860.
Regarding claim 1, Siddiqui discloses a foldable electronic device (Fig 1b), comprising: a first body and a second body (102, 104); a dual-axis hinge module (106) disposed between the first body and the second body (Fig 1b); a first linkage mechanism (406(1)) disposed on the first body and coupled to the dual-axis hinge module (as depicted Fig 4a); a second linkage mechanism (406(2)) disposed on the second body and coupled to the dual-axis hinge module (Fig 4a); a first object (402(1)) slidably disposed on the first body and connected with the first linkage mechanism (see Fig 7a w/respect to Fig 9a); and a second object (402(2)) slidably disposed on the second body and connected with the second linkage mechanism (Fig 7a w/respect to Fig 9a); wherein when a first included angle is formed between the first body and the second body when they are rotated relative to each other through the dual-axis hinge module, the first object is at a first initial position relative to the first body, and the second object is at a second initial position relative to the second body (as illustrated in Fig 7a), the first object and the second object are relatively far away from the dual axis module (see annotated Fig below), when a second include angle is formed between the first body and the second body when they are rotated relative to each other through the dual-axis hinge module, the first object slides away from the first initial position relative to the first body, and the second object slides away from the second initial position relative to the second body (as illustrated in Fig 9a), and the first object and the second object are relatively close to each other (Fig 4a), the first object and the second object are relatively close to the dual axis module (see annotated Fig below), wherein the second included angle is greater than the first included angle (Figs 7a with respect to Fig 9a).

    PNG
    media_image1.png
    261
    887
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    732
    284
    media_image2.png
    Greyscale

Regarding claim 3, Siddiqui discloses the foldable electronic device according to claim 1, wherein when a third included angle is formed between the first body and the second body while they are rotated relative to each other through the dual-axis hinge module, the first object is maintained at a position after sliding relative to the first body while still being far away from the first initial position, and the second object is maintained at a position after sliding relative to the second body while still being far away from the second initial position, wherein the third included angle is different from the second included angle (see Fig 5a).
Regarding claim 4, Siddiqui discloses the foldable electronic device according to claim 3, wherein when a fourth included angle is formed between the first body and the second body while they are rotated relative to each other through the dual-axis hinge module, the first object is maintained at a position after sliding relative to the first body while still being far away from the first initial position, and the second object is maintained at a position after sliding relative to the second body while still being far away from the second initial position, wherein the fourth included angle is different from the third included angle (see Fig 6a).
Regarding claim 5, Siddiqui discloses the foldable electronic device according to claim 1, wherein when a third included angle is formed between the first body and the second body while they are rotated relative to each other through the dual-axis hinge module, the first object is at the first initial position relative to the first body, and the second object is at the second initial position relative to the second body, wherein the third included angle is different from the second included angle (Fig 5a w/ respect to Fig 9a).
Regarding claim 6, Siddiqui discloses the foldable electronic device according to claim 1, wherein the first body has a first bracket (114(1) Fig 4c), the second body has a second bracket (114(2)), the first linkage mechanism comprises a first sliding block (302(1)), a first linkage ((426(1)), and a first sliding member (422(1)), the first sliding block is slidably disposed on the first bracket and has a first linkage portion (as depicted Fig 4a), wherein the first linkage portion is coupled to the dual-axis hinge module (Fig 4a), the first linkage is rotatably disposed on the first bracket and coupled to the first sliding block (Fig 4b, 5a), the first sliding member is slidably disposed on the first bracket and coupled to the first linkage (Fig 4a-4c), wherein the first object is fixed at the first sliding member (Fig 4a).
Regarding claim 7, Siddiqui discloses the foldable electronic device according to claim 6, wherein the second linkage mechanism comprises a second sliding block, a second linkage, and a second sliding member, the second sliding block is slidably disposed on the second bracket and has a second linkage portion, wherein the second linkage portion is coupled to the dual-axis hinge module, the second linkage is rotatably disposed on the second bracket, and is coupled to the second sliding block, the second sliding member is slidably disposed on the second bracket and coupled to the second linkage, wherein the second object is fixed at the second sliding member (same rejection from claim 6 above but on right half of device).
Regarding claim 9, Siddiqui discloses the foldable electronic device according to claim 1, wherein the first body has a first bracket (302(1) Fig 4c), the second body has a second bracket (302(2)), and the dual-axis hinge module comprises: a torque module (as depicted Figs 3, 4a); a first bushing (416 1) and a second bushing (416 2) arranged side by side with the torque module (Fig 4c); a first rotating shaft (410(1)) and a second rotating shaft (410(2)), wherein the first rotating shaft is rotatably disposed through the first bushing, the second rotating shaft is rotatably disposed through the second bushing (Fig 4c), and the first bracket is fixed at the first rotating shaft, and the second bracket is fixed at the second rotating shaft (Fig 4b).
Regarding claim 10, Siddiqui discloses the foldable electronic device according to claim 9, further comprising: a synchronization mechanism (409 including 410 Fig 4c) disposed on the dual-axis hinge module and configured to make the first body and the second body pivot synchronously relative to each other (Figs 5a-6d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui 2018/0292860 in view of Kim 9,348,450.
Regarding claim 2, Siddiqui discloses the foldable electronic device according to claim 1, except wherein the first object and the second object respectively have a first magnetic member and a second magnetic member to cooperate with each other so that the first object and the second object slide and abut against each other. Kim however teaches wherein a first object (510) and a second object (300) respectively have a first magnetic member (810) and a second magnetic member (820) to cooperate with each other so that the first object and the second object abut against each other (Fig 9e). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the already slidable structure of the first and second object of Siddiqui to include magnets as taught by Kim, in order to reduce the wear and tear on the springs alone after repeated use, thereby improving resistance to wear and tear, enhancing reliability and longevity of the device. 

Allowable Subject Matter
Claims 8 and 11-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 8 recites: The foldable electronic device according to claim 7, wherein the first linkage comprises a first driven end and a first swinging end, the first swinging end is connected to the first driven end, and the first linkage is rotatably disposed on the first bracket through a junction of the first driven end and the first swinging end, the first driven end is coupled to the first sliding block, and the first swinging end is coupled to the first sliding member, wherein the second linkage comprises a second driven end and a second swinging end, the second swinging end is connected to the second driven end, the second linkage is rotatably disposed on the second bracket through a junction of the second driven end and the second swinging end, the second driven end is coupled to the second sliding block, and the second swinging end is coupled to the second sliding member. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 11 recites: the foldable electronic device according to claim 10, wherein the dual-axis hinge module further comprises: a first guiding portion disposed on the first bushing and coupled to the first linkage mechanism, wherein the first object is fixed at the first linkage mechanism; and a second guiding portion disposed on the second bushing and coupled to the second linkage mechanism, wherein the second object is fixed at the second linkage mechanism.*Claims 12-25 depends either directly or indirectly from claim 11 and are therefore allowable for at least the same reasons.
Claim 26 recites: The foldable electronic device according to claim 9, wherein the first bushing is slidably disposed on the first rotating shaft, and the second bushing comprises a first sleeve, a second sleeve, and a third sleeve arranged in sequence, the first sleeve is sleeved on the second rotating shaft and engaged with the second rotating shaft, the second sleeve is slidably and rotatably sleeved on the first sleeve, and is connected to the first bushing through a connecting portion, the third sleeve is sleeved on the first sleeve and is engaged with the first sleeve, wherein the dual-axis hinge module further comprises: a first guiding portion disposed on the first bushing, wherein the first linkage mechanism is coupled to the first guiding portion, and the first object is fixed at the first linkage mechanism; a second guiding portion disposed on the second sleeve, wherein the second linkage mechanism is coupled to the first guiding portion, and the second object is fixed at the second linkage mechanism; a first pushing portion arranged on the second sleeve; and a second pushing portion arranged on the third sleeve, and configured to cooperate with the first pushing portion to push the second sleeve to slide toward the first sleeve, so that the first object slides away from the initial position relative to the first body. *Claims 27-28 depends either directly or indirectly from claim 26 and are therefore allowable for at least the same reasons. 
Claim 29 recites: The foldable electronic device according to claim 1, further comprising: a first adjusting mechanism disposed on the first body and coupled to the first linkage mechanism, wherein the first adjusting mechanism comprises: a first fixing base arranged on the first body; a first driving member slidably disposed on the first fixing base and coupled to the first linkage mechanism; and two first elastic members disposed between the first fixing base and the first driving member; and a second adjusting mechanism disposed on the second body and coupled to the second linkage mechanism, wherein the second adjusting mechanism comprises: a second fixing base arranged on the second body; a second driving member slidably disposed on the second fixing base and coupled to the second linkage mechanism; and two second elastic members arranged between the second fixing base and the second driving member. *Claim 30 depends either directly or indirectly from claim 29 and are therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-271-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                     Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 6, 2022